Case:17-03283-LTS Doc#:4489 Filed:12/17/18 Entered:12/17/18 17:07:06                                       Desc: Main
                           Document Page 1 of 10


                                      UNITED STATES DISTRICT COURT
                                           DISTRICT OF PUERTO RICO
        ---------------------------------------------------------------x
        In re:                                                             PROMESA
                                                                           Title III
        THE FINANCIAL OVERSIGHT AND
        MANAGEMENT BOARD FOR PUERTO RICO,
                 as representative of                                      No. 17 BK 3283-LTS
        THE COMMONWEALTH OF PUERTO RICO, et al., (Jointly Administered)
                                   Debtors.1
        ---------------------------------------------------------------x

                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                 FOR THE HEARING ON DECEMBER 19–20, 2018 AT 9:30 A.M. AST2

Time and Date of                    Wednesday, December 19, 2018,
Hearing:                            from 9:30 a.m. to 12:00 p.m.,
                                    from 1:00 p.m. to 5:00 p.m.,
                                    and, if necessary,
                                    Thursday, December 20, 2018,
                                    from 9:30 a.m. to 12:00 p.m.,
                                    (Atlantic Standard Time)

Location of Hearing:                Honorable Laura Taylor Swain, United States District Court Judge
                                    Courtroom 3
                                    United States District Court for the District of Puerto Rico
                                    Clemente Ruiz Nazario United States Courthouse
                                    150 Carlos Chardón Avenue
                                    San Juan, P.R. 00918-1767
                                    Video Teleconference: The hearing will be broadcast by video
                                    teleconference in Courtroom 17C3 of the United States District
 1
     The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
     digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto Rico
     (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax
     Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of Federal Tax ID:
     8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17 BK 3567-LTS)
     (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the Government of the
     Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four Digits of Federal Tax
     ID: 9686); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17 BK 4780-LTS) (Last
     Four Digits of Federal Tax ID: 3747) (Title III case numbers are listed as Bankruptcy Case numbers due to software
     limitations).
 2
     Attendees should note that daylight savings time ended on November 4, 2018. As such, the hearing will take place at
     9:30 a.m. Atlantic Standard Time, which is 8:30 a.m. Eastern Standard Time, on December 19–20, 2018.
 3
     Attendees should check the notice board in the lobby of the New York courthouse on the morning of the hearing to
     confirm the courtroom location.
Case:17-03283-LTS Doc#:4489 Filed:12/17/18 Entered:12/17/18 17:07:06                    Desc: Main
                           Document Page 2 of 10


                           Court for the Southern District of New York, Daniel Patrick
                           Moynihan Courthouse, 500 Pearl Street, New York, NY 10007


Copies of Documents:       Copies of all documents filed in these title III cases are available free
                           of charge (a) by visiting https://cases.primeclerk.com/puertorico or by
                           calling +1 (844) 822-9231, and (b) on the Court’s website at
                           http://www.prd.uscourts.gov, subject to the procedures and fees set
                           forth therein.

 I. STATUS REPORT:

    1. Report from the Oversight Board

       Description: The Oversight Board will report on the general status of the negotiation and
       formulation of additional plans of adjustment, as well as the anticipated timeline for the
       filing and confirmation of such plans.

       Estimated Time Required: 15 minutes.

 II. FEE EXAMINER RELATED MATTERS:

    1. Fee Examiner’s Motion to Impose Additional Presumptive Standards. Fee Examiner’s
       Motion to Impose Additional Presumptive Standards: Rate Increases and the Retention of
       Expert Witnesses or Other Sub-Retained Professionals [Case No. 17-3283, ECF No. 4370]

       Description: The Fee Examiner seeks entry of an order imposing additional presumptive
       standards: rate increases and the retention of expert witnesses or other sub-retained
       professionals.

       Objection Deadline: December 4, 2018 at 4:00 p.m. (Atlantic Standard Time).

       Responses:
          A. None.

       Reply, Joinder & Statement Deadlines: December 12, 2018 at 4:00 p.m. (Atlantic Standard
       Time).

       Replies, Joinders & Statements:
          A. None.




                                                 2
Case:17-03283-LTS Doc#:4489 Filed:12/17/18 Entered:12/17/18 17:07:06              Desc: Main
                           Document Page 3 of 10


         Related Documents:
            A. Certification of Counsel Regarding Fee Examiner’s Motion to Impose Additional
                Presumptive Standards: Rate Increases and the Retention of Expert Witnesses or
                Other Sub-Retained Professionals Set for Hearing on December 19, 2018 at 9:30
                A.M. (AST) [Case No. 17-3283, ECF No. 4453]

            B. Fee Examiner’s Supplemental Report, Status Report, and Informative Motion on
               Presumptive Standards Motion and on Uncontested Fee Applications for the Third
               (February 1-May 31, 2018) Interim Compensation Period Recommended for Court
               Approval—All at or before the Omnibus Hearing Scheduled for December 19, 2018
               At 9:30 A.M. (AST) [Case No. 17-3283, ECF No. 4455]

         Status: This matter is going forward.

         Estimated Time Required: 5 minutes.

     2. Report from the Fee Examiner regarding Second and Third Interim Applications for
        Compensation.

         Description: The Fee Examiner, Brady C. Williamson, will present his recommendations
         regarding the second and third interim applications for allowance of compensation and
         reimbursement of expenses submitted by the following professionals:

                            Applicant                            Docket No.         Period
1.   Munger Tolles & Olson (Counsel for Oversight Board)           3519          8/1/2017
                                                                                  5/31/2018
2.   Filsinger Energy Partners (Chief Financial Advisor             3526         2/01/2018
     PREPA)                                                                       05/31/2018
3.   Bettina M. Whyte (COFINA Agent)                                3540         2/01/2018
                                                                                  5/31/2018
4.   Willkie Farr & Gallagher LLP (Counsel for COFINA Agent)        3541         2/01/2018
                                                                                  5/31/2018
5.   Klee, Tuchin, Bogdanoff & Stern LLP (Special Municipal         3542         2/01/2018
     Bankruptcy Counsel for COFINA Agent)                                         5/31/2018
6.   Nilda Navarro Cabrer (Puerto Rico Counsel for COFINA           3545         2/01/2018 -
     Agent)                                                                       5/31/2018
7.   O'Neill & Borges LLC (Puerto Rico Counsel to Oversight         3559         2/01/2018
     Board)                                                                       5/31/2018
8.   Cancio, Nadal, Rivera & Diaz, PSC (Puerto Rico Counsel to      3560         2/01/2018
     PREPA                                                                        5/31/2018
9.   Zolfo Cooper, LLC (Financial Advisors to PREPA)                3565         2/01/2018
                                                                                  5/31/2018




                                                 3
Case:17-03283-LTS Doc#:4489 Filed:12/17/18 Entered:12/17/18 17:07:06               Desc: Main
                           Document Page 4 of 10


        Presentation of recommendations regarding the second and third interim applications for
        allowance of compensation and reimbursement of expenses submitted by the following
        professionals has been adjourned until the January 30, 2019 omnibus hearing:

                            Applicant                             Docket No.        Period
1.   Proskauer Rose LLP (Bankruptcy Counsel to Debtors              2868         10/01/2017
     Commonwealth)                                                                01/31/2018
2.   Proskauer Rose LLP (Bankruptcy Counsel to Debtors               2870        10/01/2017
     COFINA)                                                                      01/31/2018
3.   Proskauer Rose LLP (Bankruptcy Counsel to Debtors ERS)          2872        10/01/2017
                                                                                  01/31/2018
4.   Proskauer Rose LLP (Bankruptcy Counsel to Debtors               2876        10/01/2017
     PREPA)                                                                       01/31/2018
5.   Proskauer Rose LLP (Bankruptcy Counsel to Debtors HTA)          2874        10/01/2017
                                                                                  01/31/2018
6.  Ankura Consulting Group, LLC (Financial Advisors to the          2751        10/01/2017
    Puerto Rico Fiscal Agency and Financial Advisory Authority)                    1/31/2018
7. Ankura Consulting Group, LLC (Financial Advisors to               2755        10/01/2017
    PREPA)                                                                         1/31/2018
8. Citigroup Global Markets Inc. (Investment Banker and              2944        1/27/2017
    Financial Advisor to FOMB)                                                     1/31/2018
9. Ankura Consulting Group LLC (Financial Advisors to                3564        2/01/2018
    Commonwealth)                                                                  5/31/2018
10. Ankura Consulting Group LLC (Financial Advisors to                918        2/01/2018
    PREPA)                                                        (17-4780) /      5/31/2018
                                                                     3658
11. Paul Hastings LLP (Counsel to Official Committee of              3568         2/01/2018
    Unsecured Creditors)                                                           5/31/2018
12. DLA Piper (Counsel to AAFAF)                                     3569         2/01/2018
                                                                                   5/31/2018
13. Proskauer Rose (Counsel for Debtors COFINA)                      3571         2/01/2018
                                                                                   5/31/2018
14. Proskauer Rose (Counsel for Debtors ERS)                         3590         2/01/2018
                                                                                   5/31/2018
15. Proskauer Rose (Counsel for Debtors HTA)                         3576         2/01/2018
                                                                                   5/31/2018
16. Proskauer Rose (Counsel for Debtors PREPA)                       3582         2/01/2018
                                                                                   5/31/2018
17. Proskauer Rose (Counsel for Debtors Commonwealth)                3588         2/01/2018
                                                                                   5/31/2018
18. O'Melveny & Myers (Counsel to AAFAF – COFINA)                    3575         2/01/2018
                                                                                   5/31/2018
19. O'Melveny & Myers (Counsel to AAFAF – ERS)                       3578         2/01/2018
                                                                                   5/31/2018
20. O'Melveny & Myers (Counsel to AAFAF – HTA)                       3579         2/01/2018
                                                                                   5/31/2018
                                               4
Case:17-03283-LTS Doc#:4489 Filed:12/17/18 Entered:12/17/18 17:07:06                  Desc: Main
                           Document Page 5 of 10


                          Applicant                                Docket No.            Period
21. O'Melveny & Myers (Counsel to AAFAF – Commonwealth)              3581             2/01/2018
                                                                                       5/31/2018
22. Citigroup Global Markets Inc. (Investment Banker and             4020             2/01/2018
    Financial Advisor to FOMB)                                                         5/31/2018
23. Deloitte Financial Advisory Services LLP (Debtor’s Financial     3831             2/01/2018
    Advisor)                                                                           5/31/2018

        Related Documents:
           A. Fee Examiner’s Third Interim Report on Professional Fees and Expenses (February
               1, 2018–May 31, 2018), Summary of Uncontested Fee Applications for the Third
               Interim and Prior Compensation Periods, Notice of Deferral of Specific Second and
               Third Interim Applications for Consideration at the December 19 Omnibus Hearing
               or at a Later Date, and Informative Motion Regarding Attendance and Participation
               at November 7, 2018 Hearing [Case No. 17-3283, ECF No. 4126]

            B. Fee Examiner’s Supplemental Report, Status Report, and Informative Motion on
               Presumptive Standards Motion and on Uncontested Fee Applications for the Third
               (February 1-May 31, 2018) Interim Compensation Period Recommended for Court
               Approval—All at or before the Omnibus Hearing Scheduled for December 19, 2018
               At 9:30 A.M. (AST) [Case No. 17-3283, ECF No. 4455]

        Status: This matter is going forward.

        Estimated Time Required: 20 minutes.

 III.CONTESTED MATTERS:

     1. AMPR’s Motion for Relief from Stay. Motion for Relief from Automatic Stay [Case No.
        17-3283, ECF No. 3914]

        Description: Asociación de Maestros de Puerto Rico, and its Union, Asociación de
        Maestros de Puerto Rico-Local Sindical, both of which are affiliates of the American
        Federation of Teachers, seek relief from the automatic stay.

        Objection Deadline: October 27, 2018 at 4:00 p.m. (Atlantic Standard Time).

        Responses:
           A. Objection of the Commonwealth to Motion for Relief from Automatic Stay filed by
              Asociación de Maestros de Puerto Rico, and its Union, Asociación de Maestros de
              Puerto Rico-Local Sindical [Case No. 17-3283, ECF No. 4038]

        Reply, Joinder & Statement Deadlines: October 19, 2018 at 4:00 p.m. (Atlantic Standard
        Time).



                                                5
Case:17-03283-LTS Doc#:4489 Filed:12/17/18 Entered:12/17/18 17:07:06                   Desc: Main
                           Document Page 6 of 10


       Replies, Joinders & Statements:
          A. Movants’ Reply to Objection of the Commonwealth to Motion for Relief From
              Automatic Stay Filed by AMPR and AMPR-LS [Case No. 17-3283, ECF No.
              4071]

       Related Documents:
          A. Order Scheduling Briefing of Motion for Relief from Automatic Stay [Case No. 17-
              3283, ECF No. 3916]

          B. Urgent Joint Motion for Extension of Deadlines [Case No. 17-3283, ECF No.
             3960]

          C. Order Extending Deadlines under Order Scheduling Briefing of Motion for Relief
             from Automatic Stay [Case No. 17-3283, ECF No. 3966]

          D. Unopposed Motion of Commonwealth of Puerto Rico for Leave to File Sur-Reply
             to Movants’ Reply to Objection of the Commonwealth to Motion for Relief from
             Automatic Stay Filed by AMPR and AMPR-LS [Case No. 17-3283, ECF No.
             4107]

          E. Order Granting Unopposed Motion of Commonwealth of Puerto Rico for Leave to
             File Sur-Reply [Case No. 17-3283, ECF No. 4449]

       Status: This matter is going forward.

       Estimated Time Required: 30 minutes.

    2. Rivera-Carrasquillo, et.al. v. Eduardo Bhatia-Gautier, et.al. and Consolidated Cases
       Plaintiffs, and Torres-Torres, et.al. v. Perelló-Borrás, et.al. and Consolidated Cases
       Plantiffs’ Motion for Relief from Stay. Motion for Relief from Stay [Case No. 17-3283,
       ECF No. 4211]

       Description: One hundred and nine (109) plaintiffs that comprise Rivera-Carrasquillo,
       et.al. v. Eduardo Bhatia-Gautier, et.al., Civil Case No. 13-1296 (PG), and consolidated
       cases; and eighty-two (82) plaintiffs that comprise Torres-Torres, et.al. v. Perelló-Borrás,
       et.al., Civil Case No. 13-1560 (PG), and consolidated cases, seek relief from the automatic
       stay to enforce non-debtors’ personal, settlement liability arising from two settlement
       agreements executed between Movants and the non-debtors related to a wrongful
       termination suit.

       Objection Deadline: December 4, 2018 at 4:00 p.m. (Atlantic Standard Time).

       Responses:
          A. Objection of the Commonwealth of Puerto Rico to Motion for Relief from Stay
             Filed by Plaintiffs in Rivera-Carrasquillo, et. al. v. Eduardo Bhatia-Gautier, et. al.,
             and Torres-Torres, et. al. v. Perelló-Borrás, et. al. [Case No. 17-3283, ECF No.
             4403]

                                                 6
Case:17-03283-LTS Doc#:4489 Filed:12/17/18 Entered:12/17/18 17:07:06                    Desc: Main
                           Document Page 7 of 10


       Reply, Joinder & Statement Deadlines: December 11, 2018 at 4:00 p.m. (Atlantic Standard
       Time).

       Replies, Joinders & Statements:
          A. Reply to Objection of the Commonwealth of Puerto Rico to Motion for Relief from
              Stay Filed by Plaintiffs in Rivera-Carrasquillo, et. al. v. Eduardo Bhatia-Gautier, et.
              al., and Torres-Torres, et. al. v. Perelló-Borrás, et. al. [Case No. 17-3283, ECF No.
              4448]

       Related Documents:
          A. Order Scheduling Briefing of Motion for Relief from Stay [Case No. 17-3283, ECF
              No. 4223]

       Status: This matter is going forward.

       Estimated Time Required: 20 minutes.

    3. COFINA’s Motion to Authorize Rejection of Debt Service Deposit Agreement with
       Lehman Brothers Special Financing Inc. Motion of Puerto Rico Sales Tax Financing
       Corporation, Pursuant to Bankruptcy Code Section 365(a), for Entry of an Order
       Authorizing Rejection of the Debt Service Deposit Agreement with Lehman Brothers
       Special Financing Inc. [Case No. 17-3283, ECF No. 4374]

       Description: Puerto Rico Sales Tax Financing Corporation seeks entry of an order,
       pursuant to Bankruptcy Code Section 365(a), authorizing rejection of the debt service
       deposit agreement with Lehman Brothers Special Financing Inc.

       Objection Deadline: December 4, 2018 at 4:00 p.m. (Atlantic Standard Time) for all
       parties other than Lehman Brothers, and December 6, 2018 at 4:00 p.m. (Atlantic Standard
       Time) for Lehman Brothers.

       Responses:
          A. Response and Reservation of Rights of Lehman Brothers Holdings Inc. as Plan
             Administrator for Lehman Brothers Special Financing Inc. to the Motion of Puerto
             Rico Sales Tax Financing Corporation, Pursuant to Bankruptcy Code Section
             365(a), for Entry of an Order Authorizing Rejection of the Debt Service Deposit
             Agreement with Lehman Brothers Special Financing Inc. [Case No. 17-3283, ECF
             No. 4423]

       Reply, Joinder & Statement Deadlines: December 12, 2018 at 4:00 p.m. (Atlantic Standard
       Time).

       Replies, Joinders & Statements:
          A. Reply of Puerto Rico Sales Tax Financing Corporation to Response and
              Reservation of Rights of Lehman Brothers Holdings Inc. with Respect to Rejection
              of Debt Service Deposit Agreement [Case No. 17-3283, ECF No. 4454]


                                                 7
Case:17-03283-LTS Doc#:4489 Filed:12/17/18 Entered:12/17/18 17:07:06              Desc: Main
                           Document Page 8 of 10


       Related Documents:
          A. Joint Motion to Inform Agreed upon Extension of Time to Submit Lehman Brothers
              Holdings, Inc.’s Response to the Puerto Rico Sales Tax Financing Corporations’
              Motion for entry of Order Authorizing Rejection of the Debt Service Deposit
              Agreement with Lehman Brothers Special Financing, Inc. [Case No. 17-3284, ECF
              No. 379]

       Status: This matter is going forward.

       Estimated Time Required: 10 minutes.

 IV. COFINA CONFIRMATION RELATED MATTERS:

    1. Motion for Order Establishing Procedures re Section 19.5 of the COFINA Plan.
       Urgent Consensual Motion for Entry of Order Establishing Procedures Regarding Section
       19.5 of the COFINA Plan of Adjustment [Case No. 17-3283, ECF No. 4457]

       Description: The Oversight Board seeks entry of an order establishing procedures
       regarding Section 19.5 of the COFINA Plan of Adjustment.

       Objection Deadline: December 17, 2018 at 4:00 p.m. (Atlantic Standard Time).

       Responses:
          A. None.

       Reply, Joinder & Statement Deadlines: N/A.

       Replies, Joinders & Statements:
          A. [TBD]

       Related Documents:
          A. Scheduling Order Regarding Urgent Consensual Motion for Entry of Order
              Establishing Procedures Regarding Section 19.5 of the COFINA Plan of
              Adjustment [Case No. 17-3283, ECF No. 4459]

       Status: This matter is going forward.

       Estimated Time Required: 5 minutes.

    2. Pre-Trial Conference.

       Description: Pre-trial conference for the COFINA confirmation hearing.

       Estimated Time Required: 20 minutes.




                                               8
Case:17-03283-LTS Doc#:4489 Filed:12/17/18 Entered:12/17/18 17:07:06                Desc: Main
                           Document Page 9 of 10


 V. ADJOURNED MATTERS:

    1. Bank of New York Mellon’s Motion to Reinstate its Motion for Partial Summary
       Judgment. Motion of the Bank of New York Mellon, as Trustee, to Reinstate its Motion
       for Partial Summary Judgment [Case No. 17-133, ECF No. 519]

       Description: The Bank of New York Mellon, as trustee, seeks to reinstate its motion for
       partial summary judgment.

       Objection Deadline: January 2, 2019 at 5:00 p.m. (Atlantic Standard Time).

       Responses:
          A. [TBD]

       Reply, Joinder & Statement Deadlines: January 9, 2019 at 5:00 p.m. (Atlantic Standard
       Time).

       Replies, Joinders & Statements:
          A. [TBD]

       Related Documents:
          A. Motion of the Bank of New York Mellon, as Trustee, for Partial Summary
              Judgment Pursuant to Fed. R. Civ. P. 56 [Case No. 17-133, ECF No. 435]

          B. Urgent Consensual Motion of the Bank of New York Mellon, as Trustee, to Extend
             Briefing Deadlines on its Motion to Reinstate its Motion for Partial Summary
             Judgment, and to Adjourn Hearing [Case No. 17-133, ECF No. 522]

          C. Order Granting Urgent Consented Motion of the Bank of New York Mellon, as
             Trustee, to Extend Briefing Deadlines on its Motion to Reinstate its Motion for
             Partial Summary Judgment, and to Adjourn Hearing [Case No. 17-133, ECF No.
             523]

       Status: This matter has been adjourned until a hearing on January 16, 2019 at 9:30 a.m.
       (Atlantic Standard Time).

       Estimated Time Required: N/A


                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               9
Case:17-03283-LTS Doc#:4489 Filed:12/17/18 Entered:12/17/18 17:07:06       Desc: Main
                          Document Page 10 of 10


 Dated: December 17, 2018               Respectfully submitted,
        San Juan, Puerto Rico
                                        /s/ Martin J. Bienenstock
                                        Martin J. Bienenstock
                                        Paul V. Possinger
                                        Ehud Barak
                                        Maja Zerjal
                                        (Admission Pro Hac Vice)
                                        PROSKAUER ROSE LLP
                                        Eleven Times Square
                                        New York, NY 10036
                                        Tel: (212) 969-3000
                                        Fax: (212) 969-2900
                                        Attorneys for the Financial Oversight and
                                        Management Board as representative for the
                                        Debtors

                                        /s/ Hermann D. Bauer
                                        Hermann D. Bauer
                                        USDC No. 215205
                                        O’NEILL & BORGES LLC
                                        250 Muñoz Rivera Ave., Suite 800
                                        San Juan, PR 00918-1813
                                        Tel: (787) 764-8181
                                        Fax: (787) 753-8944
                                        Co-Attorneys for the Financial Oversight and
                                        Management Board as representative for the
                                        Debtors




                                       10
